UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 30, 2011 Cecil Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 0-24926 52-1883546 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 127 North Street, P.O. Box 568, Elkton, Maryland 21922-0568 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (410) 398-1650 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). CECIL BANCORP, INC. INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07.Submission of Matters to a Vote of Security Holders On March 30, 2011, the Company held its annual meeting of stockholders at which the following items were voted on. Election of Directors Nominee For Withheld Mark W. Saunders Brian L. Lockhart There were no abstentions or broker non-votes in the election of directors. Approval of a non-binding advisory resolution on executive compensation. For Against Abstain There were no broker non-votes on the non-binding advisory resolution on executive compensation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CECIL BANCORP, INC. Date:March 30, 2011 By: /s/ Mary B. Halsey Mary B. Halsey President and Chief Executive Officer
